Citation Nr: 0015806	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-16 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema based on tobacco 
use/nicotine dependence during active service.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from October 1952 to 
October 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

It is noted that a hearing was requested and held before the 
undersigned Member of the Board on March 13, 2000, at which 
time the appellant offered testimony with respect to the 
issue on appeal.  A transcript of that hearing has been 
associated with the appellant's claims folder.


FINDING OF FACT

The appellant has presented no competent medical evidence 
showing the presence of COPD or emphysema either during 
service or currently, or which shows a nexus between any 
incident or event of service, to include the use of tobacco 
products during service, and treatment and diagnosis of a 
lung disorder noted after service.


CONCLUSION OF LAW

The claim for service connection for COPD and emphysema, to 
include on the basis of tobacco use/nicotine dependence, is 
not well grounded and there is no further statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  Alternatively, the third Caluza element 
can be satisfied by evidence of a chronic disease in service 
or, in the absence thereof, by continuity of symptomatology 
after service, as long as there is still medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  38 C.F.R. 
§ 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A chronic disability in service can be shown by 
either evidence contemporaneous with service or evidence that 
is post-service.  Savage, 10 Vet. App. at 495.

However, although identical in-service and current diagnoses 
are not required for purposes of a § 3.303(b)-based well-
grounded claim, see Hodges v. West, 13 Vet. App. 287 (2000), 
a claimant diagnosed with a chronic condition shown after 
service must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999).
Evidence submitted in support of a claim must be accepted as 
true for the purposes of determining whether the claim is 
well grounded except when the assertion is "inherently 
incredible" or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The appellant served on active duty in the United States Army 
for two years from October 1952 to October 1954.  His service 
medical records are entirely negative for complaints, 
treatment or diagnosis of any diseases of the lungs.  
Further, there is no evidence of any chronic disease of the 
chest noted in service, and service medical records are 
entirely negative for any references to cigarette smoking-
related disease or nicotine dependence.

The appellant filed his original claim of service connection 
for COPD/emphysema based on nicotine dependence in December 
1997, over forty years after service.  In connection with the 
development of this claim, the appellant was requested to 
provide information concerning his history of 
smoking/nicotine dependence and any treatment provided in the 
post service period for lung disorders.  He did not formally 
respond to the RO's development letter of March 1998 
regarding this information.  At his personal hearing in July 
1998, the appellant testified that he became nicotine 
dependent (two packs/day) during service while in basic 
training as cigarettes were readily available (supplied in 
his rations) and he was encouraged to smoke them by his 
fellow trainees.  After service, he testified that he saw his 
family physician 20 to 25 years ago for breathing 
difficulties at which time he was advised to quit smoking.  
However, he stated that he could not stop and that he 
continued to smoke up to two packs a day.  As noted above, 
the appellant testified before the undersigned in March 2000, 
at which time he essentially related the same testimony as 
provided in July 1998; however, his representative indicated 
that they could not obtain any post service medical records 
from his original family doctor as well as from a private 
physician he saw more recently.  The representative stated 
that they would be contacting another physician in the near 
future in order to submit medical evidence addressing the 
medical issues germane to this claim (evidence of a current 
lung disorder and its relationship to nicotine dependence 
from service).  To date, no evidence has been submitted.  The 
appellant testified in July 1998 and in March 2000 that he 
had never received treatment in a VA medical facility in the 
years after service.  In light of these developments, there 
is no medical evidence dated in the post service period which 
reflects treatment or diagnosis of any lung disorder, to 
include COPD or emphysema, nor is there any medical evidence 
containing any references to cigarette smoking-related 
disease or nicotine dependence.

In view of the foregoing, the Board concludes the appellant's 
claim of service connection for COPD/emphysema, to include as 
secondary to tobacco use/nicotine dependence, is not well 
grounded.  Caluza, 7 Vet. App. at 498.  The evidence does not 
reflect any complaints, treatment, or diagnosis of any 
abnormalities of the lung, heart or chest in service, and 
there is no evidence of record showing any current disorders 
of the lungs, to include COPD or emphysema.  Similarly, with 
respect to tobacco use, this claim is not well grounded 
because there is no evidence showing that the appellant has 
COPD due to any identifiable residuals of injury or disease 
related to tobacco use during military service, even assuming 
medical evidence was of record showing that he currently had 
COPD.  See VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  A 
determination as to whether service connection for disability 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 
38 C.F.R. § 3.310(a), depends upon whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits, whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of 
disability resulting from the use of tobacco products by the 
veteran.  These three questions must be answered in the 
affirmative, before service connection could be established.  
See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).

Although the appellant is a smoker, based on his testimony of 
record, there is no proof to establish that he actually 
became nicotine dependent during service.  Hence, even 
assuming without deciding that nicotine dependence is a 
disease for purposes of the laws governing veterans' 
benefits, what is lacking here is objective evidence, 
particularly, service medical records, showing the incurrence 
or aggravation of a disease or injury related to his death 
that was due to tobacco use/nicotine dependence while the 
appellant served with the Army in the early 1950's.  
Development efforts were undertaken by the RO to provide the 
appellant the opportunity to substantiate this element of his 
claim.  However, with service medical records being negative 
for the kind of proof needed here, i.e., nicotine dependence 
shown in service, and with the appellant not providing more 
detailed information regarding his use of tobacco products 
after service, there is no adequate basis to award service 
connection for a lung disorder on account of tobacco 
use/nicotine dependence during service.

The Board does not wish to imply that the appellant's 
contentions are not credible, but reliance on his contentions 
alone to grant service connection could only be done by the 
Board's acceptance of (1) mere conjecture as to the actual 
incurrence of nicotine dependency in service and (2) a 
layperson's opinion to provide the necessary link showing the 
incurrence of a disease in service and its etiological 
relationship to a current lung disorder.  As detailed above, 
the relevant caselaw requires that the "link" must be 
satisfied by competent medical evidence.  In this case, 
unfortunately for the appellant, there is none.

The Board would like to reiterate that it has carefully 
considered the appellant's contentions and testimony on 
appeal; however, as previously stated, his lay contentions 
alone cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) 
with respect to the existence of a service-connected 
disability and a relationship between that disability and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
With respect to these contentions, it is not shown by the 
evidence that the appellant has the requisite medical 
expertise or training to render a competent medical opinion 
on the issues involved in this case.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make this claim for service connection plausible 
or possible.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grottveit at 92, Tirpak, at 610-11; and Murphy at 81.

Where the appellant has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette, 8 Vet. App. 69 (1995).  
Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim, especially 
given the development efforts that were undertaken by the RO.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for COPD and emphysema as not well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384 (1996) (en 
banc) (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).



ORDER

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection for COPD and emphysema is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

